       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 1 of 25


                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF IDAHO



 THE GOVERNMENT OF THE LAO
 PEOPLE’S DEMOCRATIC                          Case No.: 2:20-cv-00195-CRK
 REPUBLIC,
                                              MEMORANDUM DECISION AND
       Plaintiff,
                                              ORDER RE: MOTION FOR
 v.
                                              PRELIMINARY INJUNCTION/
 JOHN K. BALDWIN ET AL.,                      TEMPORARY RESTRAINING
                                              ORDER
       Defendants.



                              I.     INTRODUCTION

      On May 21, 2021, Plaintiff, the Government of the Lao People’s Democratic

Republic (“Plaintiff or “Lao PDR”) moved for a temporary restraining order (“TRO”)

and preliminary injunction (“PI”). See [Pl.’s] Mot. for [TRO] & [PI], May 21, 2021,

Dkt. 58 (“Pl.’s Mot. for TRO & PI”). Plaintiff sought to “halt the sale of the Hayden

Lake Lodge and Parcels until the Court can consider the merits and enter

judgment[,]” at which time Plaintiff would request the Court “appoint a receiver to

oversee the sale, manage the sale, and dispose of the sale proceeds (up to the amount

of the arbitral awards—$3.72 million).” See Memo. Supp. [Pl.’s Mot. for TRO & PI]

at 3, May 21, 2021, Dkt. 58-1 (“Pl.’s Br.”). Defendants oppose. See Defs.’ Resp. to

[Pl.’s Mot. for TRO & PI], July 13, 2021, Dkt. 96. (“Defs.’ Resp.”). Plaintiff has since

submitted that the Court “need not restrain the sale of the Hayden Lake property”;

rather, Plaintiff urges the Court to issue an order requiring that Defendants place a

total of $3.7 million into a third-party escrow account. Pl.’s Reply Supp. [Pl.’s Mot.



MEMORANDUM DECISION AND ORDER - 1
       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 2 of 25


for TRO & PI] at 1, July 16, 2021, Dkt. 105 (“Pl.’s Reply Br.”). For the following

reasons, Plaintiff’s motion is denied.

                               II.       BACKGROUND

      The Court assumes familiarity with the facts as set forth in the July 16, 2021

Amended Memorandum and Order granting Plaintiff’s third motion to amend its

complaint, see Amended Memo. & Order, July 16, 2021, Dkt. 103 (“Memo. & Order”)

and recounts those facts necessary for disposition of the pending motion for a TRO

and PI.   On August 6, 2019, arbitral tribunals of the International Centre for

Settlement of Investment Disputes (“ICSID”) and the Permanent Court of Arbitration

(“PCA”) issued to Lao PDR two cost awards (the “Final Awards”) that dismissed

bilateral investment treaty claims brought by Lao Holdings N.V. (“LHNV”) and

Sanum Investments Ltd. (“Sanum”), and, according to Plaintiff, awarded Lao PDR a

sum total of $3,727,35.98 1 “in fees, expenses, and costs of the arbitrations.” See Third

Amended Compl. ¶¶ 2–3, 109–12, 119–21, Exs. C–D, July 16, 2021, Dkt. 108. 2

      Pursuant to the New York Convention, 3 Lao PDR commenced this action

seeking enforcement of the Final Awards against Defendants John K. Baldwin,




1  The Third Amended Complaint states that Lao PDR received one award of
$1,949,106.67 and another award of $1,778,252.21. Id. ¶ 120. Thus, according to the
Third Amended Complaint, the total sum awarded is $3,727,358.98. Id. The Court
would only note at this point that the sum total of $1,949,106.67 and $1,778,252.21
is $3,727,358.88.
2 As of November 6, 2019, both LHNV and Sanum have filed actions in the High Court

of Singapore seeking to set aside these awards. See id. ¶ 122–23.
3 Plaintiff seeks enforcement pursuant to the Convention on the Recognition and

Enforcement of Foreign Arbitral Awards (the “New York Convention”), June 5, 1958,
21 U.S.T. 2517, T. I. A. S. No. 6997, as implemented within Title 9, Chapter 2 of the
U.S. Code. 9 U.S.C. §§ 201, et seq. (the “Federal Arbitration Act”).

MEMORANDUM DECISION AND ORDER - 2
       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 3 of 25


Bridge Capital LLC, a Commonwealth of the Northern Mariana Islands (“CNMI”)

Limited Liability Company (“Bridge Capital”), Coleman, LLC, a CNMI LLC

(“Coleman”), and Campbell Holdings, LLC, an Idaho LLC (“Campbell”), (collectively,

“Defendants”) as alter egos of non-party arbitral award debtors LHNV and Sanum.

See id. ¶¶ 1–4, 6–13, 238–52 (Count I). 4 Moreover, Plaintiff claims that Defendants

are liable for having made voidable transfers under Idaho’s Uniform Voidable

Transactions Act (“UVTA”) and CNMI common law.            See id. ¶¶ 1–3, 5, 253–83

(Counts II and III).

      Campbell is an Idaho LLC owned by Baldwin and Shawn A. Scott, managed

by Baldwin’s nephew Bradley J. Shaw, and headquartered in Kootenai County,

Idaho. Kersti H. Kennedy ¶ 4, Exs. A–B, May 21, 2021, Dkts. 58-2–4 (“Kennedy

Decl.”). Dianne Shaw, Baldwin’s sister, is Campbell’s registered agent. See id. By

December 5, 2019, around four and a half months after the arbitral awards were

issued, Campbell would acquire four parcels of real property, collectively referred to

as the “Hayden Lake Parcels,” 5 in Kootenai County, Idaho. See id. ¶ 22, Ex. O. Based

on Kootenai Property Tax Assessor web records, the Hayden Lake Parcels hold a

combined value of around $7 million. See id. ¶¶ 19–20, Ex. K.

      The Hayden Lake Parcels were previously owned by Lee’s Bay LLC (“Lee’s

Bay”) and Synergy Investments LLC (“Synergy”). See id. ¶¶ 8, 16, Exs. D, E, F.



4 Plaintiff has amended that complaint three times, with the most recent amendment
being the subject of the Court’s Memorandum and Order. See generally Memo. &
Order.
5 Plaintiff alleges the Hayden Lake Parcels consist of four properties located at 15441

E. Hayden Lake Rd., 15553 E. Hayden Lake Rd., 15844 E. Hayden Lake Rd., and
15559 E. Hayden Lake Rd. Third Amended Compl. ¶ 211.

MEMORANDUM DECISION AND ORDER - 3
       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 4 of 25


Maxwell Drever (“Drever”), a real estate investor, was a manager for Lee Bay’s and

Synergy, see id. ¶¶ 8, 16, Exs. L–N, F, and Lee Bay’s initial filings list “The Hayden

Lake Trust” as the sole member. See id. ¶ 8, Ex. E. News articles and county court

filings suggest that, sometime around 2018, Drever began experiencing financial

difficulties. See id. ¶ 14, Ex. G–H. On July 23, 2018, Lee Bay’s and Synergy,

borrowed $1,312,500 from Bridge CNMI, see id. ¶ 16, Ex. L, followed by another

$400,000 in September, secured by a Deed of Trust on the Hayden Lake Parcels. Id.

¶ 16, Ex. M. On June 4, 2019, Bridge CNMI filed a UCC-1 Financing Statement with

the State of Idaho’s Secretary of State, listing, in relevant part, Synergy, Lee’s Bay,

Drever, and the Hayden Lake Trust as debtors. Id. ¶¶ 8, 17, Ex. F.

      On July 18, 2019, Glacier Bank, also known as Mountain West Bank, initiated

foreclosure proceedings on the Hayden Lake Parcels against Lee Bay’s and Bridge

CNMI, alleging, upon information and belief, that it held a mortgage lien interest

that was senior to Bridge CNMI’s interest in the Hayden Lake Parcels. Decl. of

Taylor Bruun ¶¶ 4–5, Exs. A–B, June 8, 2021, Dkt. 71 (“Bruun Decl.”). Baldwin and

one non-party partner formed “Campbell Holdings, LLC” in the CNMI (“Campbell

CNMI”) and loaned Campbell CNMI money to purchase the Hayden Lake Parcels

from Mountain West for $3,750,000—a reduced price that had been negotiated by

Drever. See Decl. of Baldwin ¶¶ 12–14, Exs. H–I, June 9, 2021, Dkts. 70, 70-1–19

(“Baldwin’s June 9th Decl.”). Baldwin states that he lent Campbell CNMI the funds

for the sale with the understanding that the loan would be refinanced with a

conventional loan, and that he would be promptly repaid. Id. ¶ 12. On August 13,

2019, Lee’s Bay and Synergy and Campbell CNMI entered into a Purchase and Sale



MEMORANDUM DECISION AND ORDER - 4
       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 5 of 25


Agreement, transferring title of the Hayden Lake Parcels for $3,800,000.00 on the

condition that the proceeds be used to satisfy Mountain West’s lien. Id. ¶ 15, Ex. J

(Section 3.1(q) of the Purchase and Sale Agreement). In December 2019, Baldwin

formed a new LLC—Defendant Campbell—in the state of Idaho, which subsequently

merged with Campbell CNMI, with Defendant Campbell being the surviving entity.

Id. ¶ 17, Ex. L. As such, the Hayden Lake Parcels became the property of Defendant

Campbell. See id. ¶ 17.

      Baldwin and Shaw state that the merger was arranged in order to take

advantage of an opportunity to obtain a loan from the Idaho Central Credit Union

(“ICCU”) that was only available to Idaho or Washington residents. See id. ¶¶ 16–

17; Decl. of Bradley Shaw ¶¶ 5–6, Ex. B, June 8, 2021, Dkts. 73, 73-1–7 (“Shaw

Decl.”). The ICCU approved a loan in the amount of $5,520,000, and on December

19, 2019, recorded a Deed of Trust on the Hayden Lake Parcels. See Shaw Decl. ¶¶

5–6, Ex. B.

      Plaintiff alleges that a portion of the Hayden Lake Parcels underlying this

dispute (“the Property”) was placed on the market in September of 2019 for $12.9

million, 6 see Third Amended Compl. ¶ 228, and later reduced to $5.5 million in May

of 2021. Id. After the Drevers defaulted on a lease arrangement, Campbell began



6 Although the complaint alleges that the Hayden Lake Lodge, at 15559 E. Hayden
Lake Dr., was initially placed on the market for $12.9 million, and the price was then
reduced to $5.5 million, Third Amended Compl. ¶ 228, it is unclear whether the $12.9
million figure represented the price for all the Hayden Lake Parcels or for just one.
See Third Amended Compl. ¶ 211 (listing individual values for the four different
properties involved). According to Shaw, the collective price for the Hayden Lake
Parcels was reduced from $12,900,000.00 to $10,900,000.00, before Campbell created
a separate listing for the Property at $5,500,000.00. Shaw Decl. ¶ 10, Exs. E–G.

MEMORANDUM DECISION AND ORDER - 5
       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 6 of 25


marketing the Property for sale. Baldwin’s June 9th Decl. ¶¶ 19–20, Exs. N–P; Shaw

Decl. ¶¶ 9–10.    Although a website showing the Property could be found at

johnbaldwinproperty.com, Third Amended Compl. ¶ 229, Caleb Reed states that

Baldwin’s name was used as a placeholder for development purposes. See Decl. of

Caleb Reed ¶¶ 4–6, June 8, 2021, Dkt. 72.

      In its third amended complaint, Plaintiff alleges that its claim against

Campbell LLC under the UVTA stems from the company taking title of the Hayden

Lake Parcels, putting a lien on the Property, and removing the loan proceeds. Third

Amended Compl. ¶ 260.       Plaintiff believes that the loan proceeds were likely

transferred out of state to Drever or to a Baldwin affiliate. Id. ¶ 267. On the same

day that it filed its Third Motion to Amend, Plaintiff filed this motion for a TRO and

PI, 7 seeking an order enjoining the disposal, transfer, or encumbrance of certain

property set forth in its filing. See Pl.’s Mot. for TRO & PI. 8 Plaintiff has since

adjusted its request, and now seeks an order from this Court requiring that the




7 On July 15, 2021, the Court granted Plaintiff’s Third Motion to Amend. See Memo
& Order, July 15, 2021, Dkt. 101.
8 Following a telephonic status conference on May 24, 2021, the parties agreed to

postpone briefing on Plaintiff’s motion for a TRO and PI pending the Court’s ruling
on Plaintiff’s Third Motion to Amend the Complaint. See Third Mot. Dkt. To Amend
Compl., May 21, 2021, Dkt. 59; see also Scheduling Order, May 24, 2021, Dkt. 61.
The parties also agreed that Defendants would provide Plaintiff at least 10 days’
notice of any disposal, transfer or encumbrance of the property that is the subject of
Plaintiff’s Motion for TRO and PI. See Order, May 25, 2021, Dkt. 62. On July 6,
2021, Plaintiff relayed to the Court its receipt of 10 days’ notice of Defendants’
intended transfer of the subject property, and requested the Court schedule an
emergency hearing on the motion to amend and a tentative hearing on the motion for
a TRO and PI. See Order, July 6, 2021, Dkt. 83.

MEMORANDUM DECISION AND ORDER - 6
       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 7 of 25


various Defendants put $3.7 million in escrow. See Pl.’s Reply Br. at 1. On July 19,

2021, the Court heard oral argument on the matter.

                          III.   STANDARD OF REVIEW

      To obtain a preliminary injunction, Plaintiff must establish that (1) it is likely

to succeed on the merits, (2) it is likely to suffer irreparable harm without a

preliminary injunction, (3) the balance of the equities favors Plaintiff, and (4) the

injunction is in the public interest. See Winter v. Natural Res. Def. Council, Inc., 555

U.S. 7, 20 (2008). However, each factor need not be given equal weight. Nken v.

Holder, 556 U.S. 418, 434 (2009). Likelihood of success on the merits and irreparable

harm are generally considered the most significant factors in evaluating a motion for

injunctive relief. See id. at 434. The Court of Appeals for the Ninth Circuit supports

a sliding scale approach, such that where there are “serious questions going to the

merits” a preliminary injunction may issue so long as “a balance of hardships . . . tips

sharply towards the plaintiff . . . [and] the plaintiff also shows that there is a

likelihood of irreparable injury and that the injunction is in the public interest.” All.

for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (“Cottrell”)

(citation omitted).

                                 IV.   DISCUSSION

      A. Likelihood of Success on the Merits

      Plaintiff fails to demonstrate that it will likely prevail on the merits. 9 Based

on the filings thus far, even putting aside the open question of whether Baldwin is



9 Plaintiff claims that Lao PDR is entitled to an alternative sliding scale test for the
issuance of a preliminary injunction and that it need only show a fair chance of

MEMORANDUM DECISION AND ORDER - 7
       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 8 of 25


the alter ego of the arbitral debtors, the Court cannot say that it is likely that the

Plaintiff will be successful in establishing that Campbell is the alter ego of Baldwin,

or that Campbell made a voidable transfer under the UVTA.

      A transfer by a debtor is voidable if the “debtor made the transfer or incurred

the obligation . . . [w]ith actual intent to hinder, delay, or defraud any creditor of the

debtor.” I.C. § 55-913(1)(a). A debtor is anyone who is liable on a claim. I.C. § 55-

910(6), and “claim” means “a right to payment, whether or not the right is reduced to

judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

disputed, undisputed, legal, equitable, secured, or unsecured.” I.C. § 55-910(3).

      Under Idaho law, 10 whether to treat an LLC as an alter ego debtor would be

an equitable question to be determined by the Court. 11 Cf., e.g., Simplot Livestock

Co. v. Sutfin, No. 1:18-cv-0086-EJL-CWD, 2018 U.S. Dist. LEXIS 153225, at *15–20

(D. Idaho Sept. 6, 2018) (“Simplot”); In re Jaques, 615 B.R. 608, 626–31 (Bankr. D.

Idaho 2020) (“In re Jaques”); Wandering Trails, LLC v. Big Bite Excavation, Inc., 156

Idaho 586, 591–92, 329 P.3d 368, 373–74 (Idaho 2014) (“Wandering Trails”). To

establish that an entity is the alter ego of a defendant, there must be “(1) a unity of

interest and ownership to a degree that the separate personalities of the [company]




success because it has shown the balance of the equities tips sharply in its favor. See
Pl.’s Br. at 5, 7. As discussed below, Plaintiff failed to demonstrate the balance of the
equities tips sharply in its favor.
10 The Court applies Idaho law for purposes of examining the alter ego issue, without

prejudice to Defendants’ stated refusal to concede any choice of law issue that may
arise. See Resp. Pl.’s Third Mot. to Amend Compl. at 11 n. 1, June 9, 2021, Dkt. 69.
11 At issue here is whether Campbell LLC could be determined to be an alter ego of

Baldwin. To ultimately recover, Plaintiff would also need to show that Baldwin is
the alter ego of the arbitral debtors Sanum and LHNV.

MEMORANDUM DECISION AND ORDER - 8
         Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 9 of 25


and individual no longer exist,” and it must be shown that (2) an inequitable result

would follow if actions of the company are treated as such. See Vanderford Co. v.

Knudson, 144 Idaho 547, 556–57, 165 P.3d 261, 270–71 (Idaho 2007); see also, e.g.,

Simplot, 2018 U.S. Dist. LEXIS 153225, at *15–20; In re Jaques, 615 B.R. at 626–31;

Lunneborg v. My Fun Life, 63 Idaho 856, 863–64, 421 P.3d 187, 194–95 (Idaho 2018)

(“Lunneborg”); Wandering Trails, 156 Idaho at 593–97, 329 P.3d at 376–79 (Idaho

2014).

         Among the indicia courts consider when determining whether there exists a

unity of interest are the level of control a shareholder exercises over a corporation,

observance of corporate formalities, whether the corporations are operated

separately, whether the corporations keep separate books, and the decision-making

process of the entity. See, e.g., Surety Life Ins. Co. v. Rose Chapel Mortuary, Inc., 95

Idaho 599, 602, 514 P.2d 594, 597 (Idaho 1973). However, in Wandering Trails, the

Idaho Supreme Court, in light of prior Idaho law, observed that a showing that

certain members exercise full control over an LLC or failed to observe certain

corporate formalities (e.g., “mak[ing] its business decisions by resolution or . . .

capitaliz[ing the entity] in a manner other than capital calls”), although relevant to

a corporate veil-piercing inquiry, is not dispositive when examining whether there

exists a unity of interests between member and LLC. See 156 Idaho at 594–95, 329

P.3d at 367–77; but see, e.g., Lunneborg, 163 Idaho at 867–73, 421 P.3d at 198–204

(holding “that in making [an] equitable determination [as to whether to disregard the

corporate form,] trial courts are free to consider [a] myriad of factors cited by the




MEMORANDUM DECISION AND ORDER - 9
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 10 of 25


authorities catalogued herein, without resorting to a formulaic recitation of

elements[.]”).

      With respect to determining whether an inequitable result would follow absent

alter ego treatment, the Idaho Supreme Court has required “something less than an

affirmative showing of fraud but something more than the mere prospect of an

unsatisfied judgment.” Lunneborg, 163 Idaho at 856, 421 P.3d at 201–02 (citation

omitted). For example, in Lunneborg, the Idaho Supreme Court upheld a trial court’s

conclusion that allowing the defendants to escape personal liability by diverting

corporate assets would be to “sanction an injustice” and “create an inequitable result.”

Id., 163 Idaho at 870–71, 421 P.3d at 201–02.

      As opposed to Plaintiff’s prior motion to amend, on a motion for a preliminary

injunction Plaintiff is not entitled to the assumption that the facts alleged in its

pleadings are true as it was when seeking to amend its complaint for a third time.

See Memo. Dec. and Order re: Third Mot. to Amend Compl., July 15, 2021, Dkt. 101,

at 8–9. Instead, a movant must establish by clear and convincing evidence that it is

entitled to the extraordinary remedy it seeks, including that it is likely to succeed on

the merits of its claims. See, e.g., McCall Weddings, LLC v. McCall Wedding & Event

Directory, LLC, No. 1:14-cv-00315-REB, 2015 U.S. Dist. LEXIS 2674, at *2–8 (D.

Idaho Jan. 9, 2015). Lao PDR has not met its burden.

      Lao PDR claims that Baldwin and Bridge Capital exert control over a

worldwide web of alter ego companies. See, e.g., Pl’s Br. at 2. Specifically, Lao PDR

alleges that Baldwin is the alter ego of Bridge Capital, Campbell, Sanum, and LHNV.

See Third Amended Compl. at ¶¶ 30, 73, 124–207, 209, 250, 257–59. Plaintiff’s theory



MEMORANDUM DECISION AND ORDER - 10
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 11 of 25


is essentially that Baldwin is individually liable for Sanum’s and LHNV’s debt to Lao

PDR pursuant to the Final Awards and that Campbell’s and Bridge Capital’s assets

can be used to satisfy that debt because those companies are in fact just extensions

of Baldwin. See id. at 238–68.

      However, Plaintiff has not met its burden to demonstrate that it is likely to

succeed in showing that Campbell is the alter ego of Baldwin. In support of its alter

ego theory, Lao PDR first points to Baldwin’s ownership of Campbell, which alone is

not evidence of Campbell being Baldwin’s alter ego. See, e.g., In re Brown, 250 B.R.

382, 384–85 (Bankr. D. Idaho 2000).      In fact, Baldwin is not the sole owner of

Campbell: He owns only 50%, with the other 50% being owned by Shawn A. Scott.

See Baldwin’s June 9th Decl. at Ex. K. Next, Lao PDR notes that although Campbell

is a manager managed LLC, it is Baldwin, not the manager, whose name appears on

the contract of sale and related agreements and who directed the plan to finance and

then refinance the acquisition of the Hayden Lake Parcels. Pl.’s Reply Br. at 6.

However, the inference that Plaintiff asks the court to draw from these facts ignores

both Campbell CNMI’s and Campbell’s operating agreements. See Baldwin’s June

9th Decl. at Exs. H, K. Campbell CNMI’s operating agreement stated that although

it was a manager managed LLC, “all decisions affecting the business of the company”

required member approval. Baldwin’s June 9th Decl. at Ex. H ¶ 5(b). Indeed, the

manager of Campbell CNMI was only permitted to execute

      deeds absolute, mortgages (including, without limitation, deeds of trust,
      financing statements, chattel mortgages, pledges, conditional sales
      contracts, and similar security interests), leases, contracts, dedications
      of or easements on real property owned by the Company, and all other
      documents, agreements and instruments



MEMORANDUM DECISION AND ORDER - 11
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 12 of 25


with the approval of the members. Id. at ¶ 5(c). Similarly, Campbell’s operating

agreement provides that “[u]nanimous written approval of the Members is required

prior to any action by the Manager with respect to…(2) transfer of the Company’s

interest in property of any kind, including by deed, lease (if the Company is the

landlord), assignment, or other conveyance.” Baldwin’s June 9th Decl., Ex. K ¶ 5(c).

Therefore, even though the day-to-day operations of Campbell CNMI and Campbell

were to be handled by a manager, the operating agreements make clear that all major

decisions must be approved by members. Given that framework, Plaintiff’s argument

that Baldwin’s involvement in the transactions at issue is evidence of a disregarding

of corporate formalities is not persuasive.

      Next, Plaintiff alleges, without evidence, that Campbell is “underfunded.” Pl.’s

Reply Br. at 7. Campbell holds title to millions of dollars’ worth of real property and

there is no allegation that Campbell has not been paying the carrying costs associated

with the ownership of that property. See Baldwin’s June 9th Decl. ¶¶ 17–19. Thus,

the basis on which Plaintiff asserts that Campbell is underfunded is not clear.

Plaintiff seems to conflate the fact that Campbell repaid Baldwin’s loan with its

assertion that Campbell is underfunded, see Pl.’s Reply Br. at 7; however, Campbell

repaid Baldwin’s loan in connection with its refinancing, pursuant to which it

received $1.7 million more than it owed Baldwin. See Pl.’s Br. at 7. Plaintiff has not

demonstrated that Campbell is underfunded. Moreover, and as discussed more fully

below, the Court is not persuaded by Plaintiff’s theory that the transactions related

to the Hayden Lake Parcels are fraudulent.




MEMORANDUM DECISION AND ORDER - 12
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 13 of 25


      Finally, even if Plaintiff had met its burden to show that Campbell’s separate

corporate personality “has ceased to exist,” Plaintiff failed to demonstrate that any

inequitable result would follow. As Plaintiff concedes, it must show more than just

“the prospect of an unsatisfied judgment.” Id. at 4–5 (quoting Lunneborg v. My Fun

Life, 163 Idaho at 870, 421 P.3d at 201). However, an “unsatisfied judgment” is

exactly the inequity that Plaintiff alleges. Id. As discussed below, the court does not

find that Plaintiff has met its burden of demonstrating a likelihood of success in

proving that Campbell’s transactions were fraudulent. Therefore, the court declines

to find that those same transactions are sufficient to show something more than the

possibility of an unsatisfied judgment.     In any event, Plaintiff’s argumentation

regarding Baldwin’s and Bridge Capital’s ability to satisfy a potential judgment is

ambiguous. On one hand, Plaintiff argues that without an order from this Court

freezing assets in Idaho it will not be able to recover, but on the other hand it

acknowledges that Baldwin and Bridge Capital have access to “significant liquidity.”

Kennedy Decl. ¶ 7. For all the foregoing reasons, Plaintiff has not met its burden of

clearly demonstrating that Campbell is the alter ego of Baldwin or that inequity will

result absent an injunction. 12



12 The parties do not substantially address the question of whether Baldwin and
Bridge Capital are the alter egos of Sanum and LHNV in this motion. Plaintiff
asserts that the arbitral tribunals have found that Baldwin was the “directing mind”
of Sanum and LHNV and Defendants counter that the arbitral tribunal’s language
merely connoted agency. Although the court finds that in order to succeed on its
claims Plaintiff must establish that Baldwin and/or Bridge Capital is the alter ego of
Sanum and LHNV, the court need not reach that question here as Plaintiff has failed
to demonstrate that it is likely to succeed in its claim that Campbell is the alter ego
of Baldwin. Also, for the purposes of this motion it is sufficient to say that Plaintiff
conceded at oral argument that it was not seeking to enjoin the transfer out of Idaho

MEMORANDUM DECISION AND ORDER - 13
        Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 14 of 25


        Plaintiff’s arguments regarding the allegedly fraudulent transfers relating to

the Hayden Lake Parcels fare no better than its alter ego arguments. The parties

agree on the broad strokes of the facts surrounding Campbell’s acquisition of the

Hayden Lake Parcels, only disagreeing on what inferences the Court should draw

from those facts. The parties agree that the Hayden Lake Parcels were owned by two

entities controlled by Drever, which ultimately had significant financial difficulties.

In an attempt to forestall foreclosure, Drever’s companies obtained loans from Bridge

in 2018; however, Drever’s financial problems continued and a foreclosure action was

ultimately instituted in July 2019. Campbell CNMI, which had been formed in April

2019, acquired title to the Hayden Lake Parcels pursuant to a series of agreements

whereby Baldwin loaned Campbell CNMI funds for the purchase price and Drever’s

companies used the funds to settle the foreclosure action, which was dismissed upon

receipt of payment. Campbell CNMI was ultimately merged with Campbell, which

took title to the Hayden Lake Parcels, obtained financing at a lower interest rate from

ICCU, and repaid to Baldwin the amount initially loaned to Campbell CNMI to

purchase the Hayden Lake Parcels. See generally Kennedy Decl.; Baldwin’s June 9th

Decl.

        Plaintiff claims that those facts demonstrate that the Hayden Lake Parcels

were acquired and are now being sold to defraud Lao PDR of its ability to enforce its



of any sale proceeds to satisfy Bridge Capital’s liens on the Hayden Lake Parcels. As
the sole basis for Plaintiff’s irreparable harm argument is that any funds transferred
out of Idaho will be unrecoverable, Plaintiff’s failure to seek to enjoin such transfer
with respect to the funds due to Bridge Capital at closing has conceded that it will
not be harmed by such transfer. The court will therefore not enjoin Bridge Capital
from disposing of the funds it receives from the closing.

MEMORANDUM DECISION AND ORDER - 14
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 15 of 25


arbitral awards, while Defendants claim that there is nothing abnormal about the

way this series of complex real estate and financing transactions was structured or

executed. Here, as opposed to Plaintiff’s motion to amend its complaint, the Court

must weigh the parties’ theories based on the evidence presented. Based on that

evidence, the Court finds that Plaintiff fails to meet its burden of clearly and

convincingly demonstrating a likelihood of success.13

      Plaintiff notes that the Final Awards were issued on August 6, 2019, and just

a week later, on August 13, 2019, Campbell CNMI, Baldwin, and Drever worked out

a deal for Campbell CNMI to acquire the Hayden Lake Parcels. However, these

properties had been in distress for over a year by the time of the transfer. See, e.g.,

Bruun Decl. at Exs. A–B. The interested parties must have known the foreclosure

action could be instituted long before it was filed. That the Final Awards were issued

during the same time period as the acquisition of the Hayden Lake Parcels by

Campbell CNMI appears to be a coincidence rather than a trigger.            Moreover,

Campbell CNMI was formed months before the Final Awards were issued, and

Plaintiff has not shown that there is anything unusual about a lender (i.e. Bridge

Capital) not wanting to assume title ownership of real property, with all the

attendant costs and obligations, when it does not have to do so. Baldwin’s June 9th

Decl. ¶ 18. Likewise, Defendants’ explanation for why Campbell was formed and

Campbell CNMI was merged into Campbell is persuasive. Without any contradictory

evidence—and Plaintiff offers none—there is no reason to doubt that Campbell was



13Even under Plaintiff’s proffered standard of a preponderance of the evidence, the
Court finds the Plaintiff has not met its burden.

MEMORANDUM DECISION AND ORDER - 15
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 16 of 25


formed to take advantage of low-interest rates offered by ICCU and refinance the

more onerous loan from Baldwin. Indeed, Plaintiff seems to concede that Campbell,

as opposed to Campbell CNMI, was formed to take advantage of a low interest loan

offered by ICCU.   See Pl.’s Reply Supp. Third Mot. to Amend Compl. at 5, July 6,

2021, Dkt. 82; Third Amended Compl. ¶ 226. Likewise, there is nothing suspicious

of Baldwin taking repayment on the loan outside of Idaho, as the loan was originally

made to a CNMI company, presumably in CNMI, and Baldwin is not (leaving aside

any alter ego arguments) a resident of Idaho. Finally, there is nothing that appears

untoward about Campbell refinancing for more than the original loan amount.

Plaintiff offers no evidence that Campbell’s refinancing was unusual or out of the

ordinary. Defendants’ explanation that the excess funds have been used to pay the

carrying costs of the properties is reasonable. See Resp. Pl.’s Third Mot. to Amend

Compl. at 17, June 9, 2021, Dkt. 69. Plaintiff offers noting more than speculation

and conjecture.

      Most troubling for Plaintiff is that these transactions do not appear to have

anything to with Lao PDR’s dispute with Sanum and LHNV.               Indeed, these

transactions appear to have been going on for years. Baldwin’s June 9th Decl. ¶¶ 4–

22. To accept Plaintiff’s theory would be to consider that Baldwin orchestrated this

complex series of transactions beginning over a year before the Final Awards were

issued with the sole purpose of directing a series of companies to transfer assets in

and out of Idaho to defraud Lao PDR of cost awards against facially unrelated

companies that Baldwin did not even know would be issued. This theory has little

evidentiary support.    Although these transactions did take place as Plaintiff



MEMORANDUM DECISION AND ORDER - 16
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 17 of 25


describes, there is nothing particularly unusual about them to lead the court to infer

that they were designed to defraud Lao PDR.

      Although Defendants’ explanation that Baldwin and Bridge Capital closed

their Idaho bank accounts seven months after their local bank was acquired by a

larger bank is not wholly satisfactory, that fact alone is not sufficient to establish

fraudulent conveyances. While Plaintiff asserts that “Defendants’ alternative

narrative is no basis for blocking relief,” it is Defendants who have submitted

multiple sworn statements based on personal knowledge with corresponding

documentation backing up those statements. Pl.’s Reply Br. at 3. Plaintiff has merely

submitted sworn statements from attorneys, and while those statements claim to be

based on personal knowledge, the only personal knowledge the attorneys have is their

after-the-fact investigation of the documents evidencing the transactions. None of

the attorneys’ conclusions about those documents, other than that they exist and

state what they state, serves to refute Defendants’ explanations for these

transactions. Thus, Plaintiff failed to meet its burden of establishing a likelihood of

success on the merits.

      B. Irreparable Harm

      A plaintiff must show that irreparable injury is “likely” and “imminent” in the

absence of preliminary injunctive relief. Winter, 555 U.S. at 22; Caribbean Marine

Servs. Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988). An irreparable injury

is one that cannot be undone or compensated. See Sampson v. Murray, 415 U.S. 61,

90 (1974). Generally, an allegation of financial loss alone, however substantial, which

is compensable with monetary damages, is not irreparable harm if such



MEMORANDUM DECISION AND ORDER - 17
       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 18 of 25


corrective relief will be available at a later date. See id. at 90. Thus, “[t]he possibility

that adequate compensatory or other corrective relief will be available at a later date,

in the ordinary course of litigation, weighs heavily against a claim of irreparable

harm.” Id. Although where money damages are available harm is not thought to be

irreparable, the Court may find harm irreparable where there is a showing that

collection of those damages will not be possible. Id. (“The possibility that adequate

compensatory or other corrective relief will be available at a later date, in the

ordinary course of litigation, weighs heavily against a claim of irreparable harm.”);

see also Metro-Goldwyn-Mayer Studios, Inc. v. Grokster, Ltd., 518 F.Supp.2d 1197,

1219–22 (C.D. Cal. 2007) (noting damages are not a remedy if they cannot be

collected). Therefore in order to demonstrate a likelihood of irreparable harm here

the Plaintiff must demonstrate through probative evidence that if an injunction is

not issued the plaintiff would not be able to collect its damages from the Defendants.

       Plaintiff fails to meet its burden to demonstrate irreparable harm. It offers no

evidence that the Defendants here are insolvent, 14 or that a judgment of this court

would be unenforceable against the Defendants whether in Idaho or elsewhere in the

United States, including the CNMI. See U.S. CONST. art. IV, § 1 (Full Faith and

Credit Clause); 28 U.S.C. § 1738. Plaintiff’s concern is that any proceeds from the

sale may not be found within the state after the sale. Pl.’s Br. at 8–9. But Plaintiff

does not explain how it will be precluded from otherwise enforcing a judgment of this




14 Indeed, it would seem unlikely that a person who has the resources to make a loan
of $3.8 million dollars within a five-day deadline would be judgment proof but for the
proceeds of the sale of the Hayden Lake Parcels.

MEMORANDUM DECISION AND ORDER - 18
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 19 of 25


Court. Instead, Plaintiff argues that Defendants are secreting assets elsewhere in

the United States and that dissipation of assets constitutes irreparable harm. See

Pl.’s Br. at 7 (citing Johnson v. Couturier, 572 F.3d 1067, 1085 (9th Cir. 2009)

(“Johnson”); In re Estate of Ferdinand Marcos, Human Rights Litig., 25 F.3d 1467,

1480 (9th Cir. 1994)).

      Pointing to what it purports to be a pattern of secreting assets, Plaintiff argues

that it faces irreparable harm owing to the likelihood that Defendants will dissipate

the proceeds from the sale of the Property. See Pl.’s Br. at 7–9; Pl.’s Reply Br. at 8–

10 (citing, inter alia, Johnson, 572 F.3d at 1085). This pattern, according to Plaintiff,

is evidenced by the fact that Sanum and LHNV are allegedly shell entities used to

shield Baldwin and Bridge LLC from liability, see Pl.’s Br. at 8; (citing Second

Amended Compl., passim, Mar. 19, 2021, Dkt. 52); and that, after Lao PDR

threatened to enforce the awards in Idaho, Baldwin and Bridge LLC closed their

Idaho bank accounts, and Baldwin transferred real property to Coleman. See Pl.’s

Br. at 7–8 (citing Decl. of Baldwin, passim, Sept. 21, 2020, Dkts. 31-1–12 (“Baldwin’s

Sept. 21st Decl.”), Decl. of Kemp Smith ¶ 4, Oct. 22, 2020, Dkt. 37-2,); Pl.’s Reply Br.

at 8–9 (citing Baldwin’s Sept. 21st Decl. ¶ 9). Plaintiff also asserts that Baldwin

caused real property that should have gone to Bridge Capital to be placed in

Campbell’s name before encumbering that property with a lien, see Pl.’s Br. at 8

(citing Kennedy Decl. ¶ 18), 15 that Campbell repaid $3.8 million to Baldwin in




15 As support, the Declaration cites to an August 13, 2019 Warranty Deed. See
Kennedy Decl. ¶ 18, Ex. N. However, the Warranty Deed does not support Plaintiff’s
allegation that the real property should have gone to Bridge Capital.

MEMORANDUM DECISION AND ORDER - 19
       Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 20 of 25


December of 2019, see Pl.’s Reply Br. at 8 (citing Defs.’ Resp. at 3–4), and that

Baldwin himself allegedly admits that he plans to dissipate the subject assets in the

form of dividends. See Pl.’s Reply Br. at 8–9 (citing Decl. of Baldwin ¶ 12, Dkt. 96-7,

July 14, 2021). Moreover, Plaintiff asks the Court to consider Baldwin’s “long prior

history of fraud,” Pl.’s Reply Br. at 4–5 (citing Decl. of David Branson Supp. Pl.’s Resp.

to Bridge Capital, LLC’s Mot. to Dismiss Ex. B ¶¶ 135-139, 148, 154–62, 167, 278–

80, Ex. C ¶¶ 134–38, 147, 153–61, 166, Aug. 31, 2020, Dkt. 28-1; Declaration of David

J. Branson Ex. A ¶¶ 189–210, July 16, 2021, Dkt. 105-1), as well as Baldwin’s prior

representations to the Court that he does not own property in Idaho and had not

made loans to Idaho residents or companies, id. (citing Memo. Supp. Def. John K.

Baldwin’s Mot. to Dismiss at 2, 4, 5–6, 8, Oct. 1, 2020, Dkt. 34-1; Decl. of Clay

Crawford ¶ 14, May 4, 2021, Dkt. 56-2)—representations which Plaintiff asserts have

since been proven false. Id. at 5. Lacking evidence from Defendants as to where the

rest of Baldwin’s assets may be, Plaintiff therefore argues that demonstrating a

likelihood of dissipation of assets is enough to show irreparable harm; absent some

form of injunctive relief, Lao PDR may have no ability to recover money damages.

See Pl.’s Br. at 8–9; Pl.’s Reply Br. at 9.

       Plaintiff’s arguments fail for two reasons. First, the Court is not persuaded

that the arguments Plaintiff advances in seeking to demonstrate a pattern of

secreting assets are supported by clear and convincing evidence. 16 As discussed in



16With respect to Plaintiff’s allegations concerning Baldwin’s and Bridge Capital’s
history of allegedly criminal behavior relating to Sanum and LHNV, the Court is not
persuaded that those allegations amount to a pattern of dissipating or secreting
assets. The arbitral awards are merely for costs and fees associated with those

MEMORANDUM DECISION AND ORDER - 20
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 21 of 25


the merits section above, the Court is not persuaded that many of the inferences

Plaintiff would have the Court draw from the alleged facts follow. For example, it

does not necessarily follow from Baldwin and Bridge LLC’s closure of their Idaho

Independent Bank accounts that Baldwin and Bridge LLC intended to secrete assets

to avoid enforcement of the arbitral awards given the fact that Idaho Independent

Bank had been acquired a few months prior by First Interstate Bank. See Baldwin’s

Sept. 21st Decl. ¶¶ 8–9. Given that Lao PDR declared its intent to seek enforcement

in October 2019, see Third Amended Compl. ¶ 364, the fact that Baldwin began

closing the accounts as early as January 7, 2019 gives credence to another reasonable

inference: that the closures were the result of ordinary commercial considerations.

Baldwin’s Sept. 21st Decl. ¶¶ 9–11, Exs. 3–4. Nor is there evidentiary support for

Plaintiff’s inference that the conveyance of the Hayden Lake Parcels to Campbell

demonstrates an intent to conceal the transfer of property. See Pl.’s Br. at 8 (citing

Kennedy Decl. ¶ 18). 17

      Second, even if Plaintiff’s averments were supported by clear and convincing

evidence, or even taking for granted Plaintiff’s position that it must prove its

allegations by the preponderance of the evidence, Plaintiff has not shown that—

armed with a judgment of this Court—it would not be able to collect the amounts

owed under the arbitral awards elsewhere. Plaintiff does not cite any evidence that



proceedings, there was no finding that Lao PDR could not recover any money it was
owed under by Sanum and LHNV as a result of those entities, Baldwin, or Bridge
Capital’s dissipating assets.
17 As support, the Declaration cites to an August 13, 2019 Warranty Deed. See

Kennedy Decl. ¶ 18, Ex. N. However, the Warranty Deed does not support Plaintiff’s
allegation that that the real property should have gone to Bridge LLC.

MEMORANDUM DECISION AND ORDER - 21
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 22 of 25


any transfer of assets out of Idaho by Defendants would render them judgment proof.

Plaintiff points out that Baldwin states that Campbell intends to issue a dividend to

its members, who would then reinvest the money into Bridge Capital, which would

deploy the capital in the normal course of business. Declaration of Jonathan K.

Baldwin, dated July 14, 2021, Dkt. 96-7, ¶ 12. However, this statement does not

amount to “dissipation,” which implies that the assets would be squandered. Nor can

Baldwin’s statement support Plaintiff’s contention that the assets would be secreted

away. Baldwin explicitly states what will happen to the funds. Id. Bridge Capital is

a lender that is required to keep books and records of its assets and liabilities.

      This case stands in stark contrast to those cited by the Plaintiff. Johnson is

inapposite as in that case the court enjoined the advancement of the legal fees from

the company where one defendant “himself alleged that Defendants even now would

not be able to pay their legal bills . . . [and had] already expended the $5 million in

D & O insurance . . .to defend this suit.” Johnson v. Couturier, 572 F.3d 1067, 1081

(9th Cir. 2009). In In re Estate of Ferdinand Marcos, the court was presented with

evidence that in connection with a judgment that would likely exceed $320 million

the Estate had moved that amount to banks in Switzerland and Hong Kong and the

defendants had been twice enjoined from “transferring or secreting assets, based on

a pattern and practice of secreting assets through foreign bank accounts by the use

of aliases and shell corporations.” 25 F.3d 1467, 1480. Although Plaintiff here

suggests that Defendants are using a web of companies through which to move assets,

Pl.’s Br. at 7–8, it lacks any evidence to demonstrate that these assets are being

moved beyond the reach of U.S. Courts or that the Defendants would otherwise be



MEMORANDUM DECISION AND ORDER - 22
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 23 of 25


unable to pay a judgment should the plaintiff be successful. Moreover, Plaintiff itself

contends that Baldwin and Bridge Capital have significant liquidity. See Memo. in

Supp. of Third Mot. to Amend Comp., May 21, 2021, Dkt. 59-1, at 4. Here, Plaintiff

relies on conjecture and speculation. Plaintiff has not presented any evidence that

Baldwin or Bridge Capital does not have any assets in CNMI, where they are located,

or that their other assets (including an Idaho property transferred by Baldwin to

Defendant Coleman in August 2019) would be dissipated, transferred offshore, or

otherwise unavailable to satisfy a judgment of this court. Plaintiff has failed to

establish a likelihood of irreparable harm.

      C. Balance of Harms

      When considering a motion for a preliminary injunction, the court must

“balance the competing claims of injury and must consider the effect” that granting

or denying relief would have on each party. Winter, 555 U.S. at 24. Balancing the

hardship also requires the court to balance the equities. See id. at 20.

      In this case the equities tip in favor of the Defendants. As discussed above,

Plaintiff has not demonstrated how it will be harmed should the court not issue an

injunction.   Plaintiff does not assert that any Defendant is insolvent.      Nor has

Plaintiff offered evidence that Defendants themselves, or their assets, are beyond the

reach of U.S. Courts. Quite the contrary, Plaintiff acknowledges that Defendant

Campbell is located in Idaho and Bridge is located in the CNMI, which is a

Commonwealth of the United States, and Baldwin represents under penalty of

perjury that he is a resident of the CNMI. See Kennedy Decl. ¶ 22; Third Amended

Compl. ¶ 8; Decl. of John K. Baldwin ¶ 5, Sept. 29, 2020, Dkt. 34-2,; Saipan Stevedore



MEMORANDUM DECISION AND ORDER - 23
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 24 of 25


Co. v. Dir., Off. Of Workers’ Comp. Programs, 133 F.3d 717, 720 (9th Cir. 1998). The

only harm that Plaintiff alleges will result from a denial of this motion is that Lao

PDR will not be able to satisfy a judgment against Baldwin or Bridge Capital with

assets from Idaho. Pl.’s Reply Br. at 1. However, as discussed above, the court finds

that Plaintiff has not demonstrated that irreparable harm is likely. Defendants

assert that Campbell would not be able to pay its taxes and that Bridge Capital would

be prevented from employing its capital in new business ventures. Defs.’ Resp. at 17;

Baldwin Decl. ¶ 12 July 14, 2021, Dkt. 96-7. Although this harm is not substantial

on its own, when viewed in the context of Plaintiff’s failure to demonstrate a

likelihood of harm, it is enough to refute Plaintiff’s assertion that the balance of the

equities tips sharply in Lao PDR’s favor. Indeed, the balance of the equities is at

most neutral, and therefore Plaintiff has failed to make a clear showing that the

balance of the equities weighs in its favor.

      D. Public Interest

      The public interest factor requires the Court “consider whether there exists

some critical public interest that would be injured by the grant of preliminary relief.”

Cottrell, 632 F.3d at 1138 (quoting Cal. Pharmacists Ass’n v. Maxwell–Jolly, 596 F.3d

1098, 1114–15 (9th Cir.2010)). Where injunctive relief affects only the parties, the

public interest will be “at most a neutral factor in the analysis rather than one that

favor[s] [granting or] denying the preliminary injunction.” Stormans, Inc. v. Selecky,

586 F.3d 1109, 1138–39 (9th Cir. 2009) citing Bernhardt v. L.A. County, 339 F.3d

920, 931 (9th Cir.2003).




MEMORANDUM DECISION AND ORDER - 24
      Case 2:20-cv-00195-CRK Document 111 Filed 07/20/21 Page 25 of 25


      Both the Defendants and Plaintiff here claim the general observance of the law

as demonstrating the public interest is in their favor. Pl.’s Br. at 9 (claiming the

state’s interest in preventing fraud within its borders renders an injunction within

the public interest); Defs.’ Resp. at 18–19 (arguing there is no public interest

implicated here, and if there is, it would be the public interest in not allowing

interference with the transfer of real property). Because the court does not find that

the conveyances related to the Hayden Lake Parcels are likely to be fraudulent, the

public’s interest in restraining such conveyances is not implicated here. Although it

is always in the public interest that the laws be upheld, neither party points to a

particular public interest with respect to the proposed injunction and therefore the

public interest factor here is neutral.

                                     CONCLUSION

      For the foregoing reasons, it is

      ORDERED that Plaintiff’s motion is denied; and it is further

      ORDERED that the Court’s prior Order restraining the sale of the Hayden

Lake Parcels (Dkt. 93) is vacated.

                                                    /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge *

Dated: July 20, 2021




*Judge Claire R. Kelly, of the United States Court of International Trade, sitting by
designation.

MEMORANDUM DECISION AND ORDER - 25
